DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 15-22 are amended.  Claim 14 is cancelled and claims 1-13 and 15-23 are now pending.
 
Response to Arguments
The objection to claim 1 is withdrawn in view of the amendment to the claim.
The objection to claim 14 is withdrawn in view of the cancellation of the claim.
The 35 USC 101 rejections of claims 14-22 are withdrawn in view of the cancellation of claim 14 and amendments to claims 15-22.

Allowable Subject Matter
Claims 1-13 and 15-23 are allowed.
The basis for allowance was included in the previous Office Action.  An updated search did not yield any additional references.  Prior was identified where dry electrode signals were compared to wet electrode signals to assess quality of the dry electrode signal (see for example the attached PubMed search results).  


Conclusion
Claims 1-13 and 15-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791               


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791